DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452).
Regarding claims 1-4, 6, 13 and 15:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]; APHA of 25-33, see instant specification [0012-0015]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 701 per 100 parts by mass 
Kauffman et al. (US 7’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claim 5:  Itoh (US ‘652) discloses 1,6-hexamethylene diisocyanate and 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane as the aliphatic polyisocyanate [0022]; i.e. exchange 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane for 1,6-hexamethylene diisocyanate as the aliphatic polyisocyanate in Ex. 1 [see MPEP 2131.02].

Claim(s) 7-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452)
Regarding claims 7-9, 12, 14 and 16:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]; APHA of 25-33, see instant specification [0012-0015]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 7-1 per 100 parts by mass polyisocyanate and polythiol} [Ex. 1; 0035-0039].  Itoh (US ‘652) discloses the resulting lens was colorless with substantially no yellowness [Ex. 1; 0039].  Itoh (US ‘652) discloses spectacle lenses [0001]. The examiner takes the position that Seesorb 701 is in a purified form, as Itoh (US 
Kauffman et al. (US 7’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claims 10-11:  Itoh (US ‘652) discloses the basic claimed lens [as set forth above with respect to claim 9].
The claimed effects and physical properties, i.e. the spectacle lens has a light transmittance of 70% or more in a wavelength range of 400 to 700 nm [instant claim 10]; the spectacle lens has a light cutting ratio of 40% or more in a wavelength of 380 nm [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452).  This is an alternative rejection based upon Itoh (US ‘652) above.
Regarding claims 1-4, 6, 13 and 15:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 7-1 per 100 parts by mass polyisocyanate and polythiol} [Ex. 1; 0035-0039].  Itoh (US ‘652) discloses the resulting lens was colorless with substantially no yellowness [Ex. 1; 0039].
Itoh (US ‘652) does not specifically discloses purifying Seesorb 701 {thereby affording an APHA of 25-33, see instant specification [0012-0015]}.  However, it would have been obvious to have purified Seesorb 701 to increase the purity [see MPEP 2144.04].
Kauffman et al. (US ’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claim 5:  Itoh (US ‘652) discloses 1,6-hexamethylene diisocyanate and 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane as the aliphatic polyisocyanate [0022]; i.e. exchange 2,5-bis(isocyanatomethyl)bicyclo[2.2.1]heptane for 1,6-hexamethylene diisocyanate as the aliphatic polyisocyanate in Ex. 1 [see MPEP 2131.02].

Claim(s) 7-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US 2014/0323652) [IDS 6/10/21], when taken with Kauffman et al. (US 7,713,452).  This is an alternative rejection based upon Itoh (US ‘652) above.
Regarding claims 7-9, 12, 14 and 16:  Itoh (US ‘652) discloses methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene 
Itoh (US ‘652) does not specifically discloses purifying Seesorb 701 {thereby affording an APHA of 25-33, see instant specification [0012-0015]}.  However, it would have been obvious to have purified Seesorb 701 to increase the purity [see MPEP 2144.04].
Kauffman et al. (US ’452) provides evidence that Seesorb 701 is 2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [19:50-51].
Regarding claims 10-11:  Itoh (US ‘652) discloses the basic claimed lens [as set forth above with respect to claim 9].
The claimed effects and physical properties, i.e. the spectacle lens has a light transmittance of 70% or more in a wavelength range of 400 to 700 nm [instant claim 10]; the spectacle lens has a light cutting ratio of 40% or more in a wavelength of 380 nm [instant claim 11], would inherently be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Itoh (US 2014/0323652) does not disclose a repeated purification of Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole).

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. The rejection of claims based upon Itoh (US 2014/0323652) is maintained.
Itoh (US ‘652) was relied on for disclosing methods for producing lenses [abstract], wherein Example 1 [Ex. 1; 0035-0039] prepares a lens by polymerizing a mixture comprising 22.88 g 4,4’-diphenylmethane diisocyanate, 25.09 g 1,6-hexamethylene diisocyanate, 1.00 g Seesorb 701 (2-(2-hydroxy-5-methylphenyl)-2H-benzotriazole [0030]; APHA of 25-33, see instant specification [0012-0015]), and 52.03 g pentaerythritol tetrakis(3-mercaptopropionate) {corresponding to 1 part by mass Seesorb 701 per 100 parts by mass polyisocyanate and polythiol} [Ex. 1; 0035-0039].  Itoh (US ‘652) discloses the resulting lens was colorless with substantially no yellowness [Ex. 1; 0039].  The examiner takes the position that Seesorb 701 is in a purified form, as Itoh (US ‘652) does not disclose the inclusion of other components with Seesorb 701, as well as the resulting lens was colorless with substantially no yellowness.
While Itoh (US ‘652) discloses the yellowing of the plastic lenses may occur from the presence of an ultraviolet ray absorbent during a heat treatment [0003, 0008], Itoh (US ‘652) t-butyl-4’-methoxybenzoylethane [0030], and does not specifically disclose Seesorb 701 as an ultraviolet ray absorbent which causes yellowing of the lens.  
The examiner notes that Itoh (US ‘652) discloses the addition of an anthraquinone compound of a specific structure may afford lenses extremely close to colorless and transparent without yellowing [0008].  Itoh (US ‘652) discloses Comparative Example 1 [0042-0043] was obtained as the same procedures in Ex. 1 [0037-0039] except for the anthraquinone compound of formula (1) was replaced with anthraquinone compound of formula (3); the resulting lens was considerably yellowed [0043].  Itoh (US ‘652) discloses Comparative Example 2 [0044-0045] was obtained as the same procedures in Ex. 1 [0037-0039] except for the anthraquinone compound of formula (1) was replaced with anthraquinone compound of formula (4); the resulting lens was considerably yellowed [0045].  Itoh (US ‘652) discloses Comparative Example 3 [0042-0043] was obtained as the same procedures in Ex. 1 [0037-0039] except for the anthraquinone compound of formula (1) was replaced with anthraquinone compound of formula (5); the resulting lens was considerably yellowed [0047].  
As Itoh (US ‘652) does not disclose an embodiment which contains Seesorb 701 and does not contain an anthraquinone compound, it is not possible for the examiner to conclude that Seesorb 701 causes the yellowing, because the data from Comparative Examples 1-3 containing Seesorb 701 and anthraquinone compound of formulas (3)-(5), respectively, yielded lenses that were considerably yellowed [0043, 0045, 0047] due to the presence of anthraquinone compounds having incorrect structures (i.e. not corresponding to formulas (1)-(2) [0009]).  Applicant has not provided evidence showing Example 1 containing Seesorb 701 without an anthraquinone compound affords yellowed lenses.

While Itoh (US ‘652) does not specifically discloses purifying Seesorb 701, it would have been obvious to have purified Seesorb 701 to increase the purity as purifying an old product is prima facie obvious [see MPEP 2144; 2144.04 (VII)].  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning) [See MPEP 2144].
Pure materials are novel vis-à-vis less pure or impure materials because there is a difference between pure and impure materials. Therefore, the issue is whether claims to a pure material are nonobvious over the prior art. In re Bergstrom, 427 F.2d 1394, 166 USPQ 256 (CCPA 1970). Purer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product nonobvious. [MPEP 2144.04]
Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held nonobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016) [MPEP 2144.04].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767